SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the registrantþ Filed by a party other than the registranto Check the appropriate box: þ Preliminary proxy statement o Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)). o Definitive proxy statement. o Definitive additional materials. o Soliciting material under Rule14a-12. Trust for Professional Managers (Name of Registrant as Specified in Its Charter) (Names of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: September 12, 2008 Dear Shareholder: I am writing to inform you of the upcoming special meeting of the shareholders of the Leader Short-Term Bond Fund (the “Acquired Fund”), a series of Trust for Professional Managers. The meeting is scheduled to be held at 10:00a.m. Central time on Friday, October 17, 2008, at the offices of U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 2nd Floor, Milwaukee, WI 53202. Please take the time to carefully read the Proxy Statement and cast your vote. The purpose of the meeting is to seek your approval for a proposed reorganization of the Acquired Fund. The Acquired Fund is currently organized as a series of Trust for Professional Managers, an investment company with its principal offices at U.S Bancorp Fund Services, LLC, 615 East Michigan Street, 2nd Floor, Milwaukee, WI 53202. After completion of the proposed tax-free reorganization, the Acquired Fund would be a series of Northern Lights Fund Trust, an investment company with its principal offices at 450 Wireless Blvd., Hauppauge, New York 11788. This proposed reorganization of the Acquired Fund will not result in a change in Advisor to the Acquired Fund, or any change to the Acquired Fund’s investment objective, strategies or investment policies. We think that this proposal is in the best interest of the shareholders of the Acquired Fund. The Board of Trustees has unanimously recommended that shareholders of the Acquired Fund vote “FOR” the proposal. Should you have any questions, please feel free to call us at 1-8--. We will be happy to answer any questions you may have. For voting instructions, including a toll-free number and website for voting, please refer to the enclosed ballot. Your vote is important regardless of the number of shares you own. To assure your representation at the meeting, please complete the enclosed proxy and return it promptly whether or not you expect to be present at the meeting. If you attend the meeting, you may revoke your proxy and vote your shares in person. Sincerely, Joseph C.
